Citation Nr: 0906728	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  05-30 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date earlier than August 31, 
2003, for the assignment of a 10 percent disability 
evaluation for service-connected left quadriceps strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to 
December 1971.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

Procedural history

In an April 1972 rating decision, the RO granted service 
connection for a left quadriceps strain evaluated as 10 
percent disabling effective December 2, 1971, the day after 
the Veteran was discharged from active duty.

In a February 1977 rating decision, the RO reduced the 
disability rating of the Veteran's service-connected left 
quadriceps strain from 10 percent disabling to a 
noncompensable disability rating.

In a December 1991 rating decision, the RO continued the 
Veteran's disability rating for service-connected left 
quadriceps strain as noncompensably disabling.  The Veteran 
disagreed, but did not submit a formal appeal.

The November 2004 rating decision granted a 10 percent 
disability rating effective August 31, 2003, the date the 
Veteran's claim for an increased disability rating was 
received.  The Veteran disagreed with the effective date of 
the increased disability rating and perfected an appeal.

Representation

The record indicates that the Minnesota Department of 
Veterans Affairs and the American Legion have both 
represented the Veteran and have submitted statements and 
briefs on his behalf during the pendency of this claim.  The 
record indicates that the Veteran is currently represented by 
Disabled American Veterans, which has provided a written 
brief and other argument on his behalf.  See VA Form 21-22 
dated May 17, 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a January 2009 written brief, the Veteran's representative 
asserted that there was error in the February 1977 rating 
action that reduced the disability evaluation assigned for 
the Veteran's quadriceps disability from 10 percent to 
noncompensable.  Specifically, the Veteran's representative 
asserted that there was insufficient evidence in 1977 to show 
sustained and/or actual improvement in the disability and 
that an examination in January 1977 was inadequate.  Thus, it 
appears that the Veteran is raising an issue of clear and 
unmistakable error (CUE) in the February 1977 rating decision 
that reduced the evaluation assigned for his service-
connected quadriceps disability.  

As the allegation of CUE is inextricably intertwined with the 
earlier effective date issue on appeal, both issues must be 
adequately addressed prior to final adjudication of the 
Veteran's claim for an earlier effective date for the 
assignment of a 10 percent evaluation for left quadriceps 
strain.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following:

1.	The RO should adjudicate the claim 
of CUE in the February 1977 rating 
decision and notify the Veteran of the 
decision and of his appellate rights.  If 
the CUE claim is denied and the Veteran 
files a timely notice of disagreement, 
the RO should issue an appropriate 
statement of the case (SOC) and notify 
the Veteran that the matter will be 
before the Board only if a timely 
substantive appeal is submitted.

2.	The RO should then readjudicate the 
earlier effective date claim for the 
assignment of a 10 percent evaluation for 
left quadriceps strain, considering the 
determination in the CUE claim.  If the 
effective date claim remains denied, the 
RO should issue an appropriate 
supplemental SOC and give the Veteran and 
his representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




